DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS filed 09/04/2020, and election filed 04/12/2022.

	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I, and species analgesics, claims 1, 3-5, in the reply filed on 04/12/2022 is acknowledged.  The traversal is on the ground(s) that claim 2 recites all the features of claim 1. Accordingly, claims in Groups I and II are linked by the same inventive feature: the nanoparticle as defined in claim 1. There will be no additional burden on the Examiner to search for art that may be related to the same inventive feature that unites claims in Groups I and II. 
This is not found persuasive because Groups I and II are related as intermediate and final product, and they are distinct because the intermediate product that is the nanoparticles is deemed useful as is, e.g. for inhalation. There will be additional burden to search the composition that is a topical composition and requires many additional excipients and additives claimed by claims 2, 6-11. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 2, 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/12/2022.

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement between invention I and inventions III and IV, claims 12-20 are withdrawn without traverse from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions III and IV, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is confusing because the claim requires polymer of both lactic acid and glycolic acid, however, the claim recites ratio of lactic acid to glycolic acid of 100/0, which does not require any glycolic acid. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westphal et al. (US 2017/0042834, currently cited on PTO 892), as evidenced by the article by Young et al. (“Analgesic and anti-inflammatory activities of [6]-gingerol”, currently provided).
Claim 1 is directed to a nanoparticle comprising resiniferatoxin (RTX) encapsulated in a poly(lactic-co-glycolic acid) (PLGA) polymer.
Westphal teaches nanoparticles encapsulating combination of resiniferatoxin (TRPV1) and other analgesic drug: gingerol. The nanoparticles is poly(lactic-co-glycolic acid) (PLGA) polymer (abstract; ¶¶ 0012, 0025, 0031, 0033, 0042, 0043, 0081, 0083, 0089, 0091, 0093, 0162, 0225; claims 9, claims 9, 20-25).  Gingerol is an analgesic as evidenced by Young (see entire document) and reads on analgesics claimed by claim 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Westphal as evidenced by Young and combined with Small-Howard et al. (US 2020/0405657, hereinafter Howard, currently cited on PTO 892).

Applicant Claims 
Claim 3 is directed to the ratio of lactic acid to glycolic acid is 25/75; 50/50; 75/25 or 100/0. Claim 4 is directed to PEGylated nanoparticles.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Westphal, evidenced by Young, teaches all the limitations of claims 1 and 5 as previously discussed in this office action. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Westphal teaches poly(lactic-co-glycolic acid) (PLGA) polymer, the reference does not explicitly teach the ratio of lactic acid to glycolic acid as claimed by claim 3 or PEGylated nanoparticles as claimed by claim 4.
	Howard teaches nanoparticles encapsulating drugs including TRPV1 modulator. The nanoparticles comprises poly(lactic-co-glycolic acid) (PLGA) polymer wherein the ratio of lactic acid to glycolic acid can be 25/75, 50/50, or 75/25. Nanoparticles can be PEGylated. Such nanoparticles are biodegradable, biocompatible and can confer great stability hence increasing the time of systemic circulation (abstract; ¶¶ 0022, 0031-0032, 0041, 0172-0176; claims 13, 14, 44).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide nanoparticles of poly(lactic-co-glycolic acid) (PLGA) polymer encapsulating resiniferatoxin as taught by Westphal, evidenced by Young, and use PEGylated PLGA having the ratio of lactic acid to glycolic acid of 25/75, 50/50, or 75/25 as taught by Howard. One would have been motivated to do so because Howard teaches PLGA nanoparticles having such ratios of lactic to glycolic acid that are PEGylated are biodegradable, biocompatible and can confer great stability hence increasing the time of systemic circulation. One would reasonably expect formulating PEGylated nanoparticles of poly(lactic-co-glycolic acid) (PLGA) polymer encapsulating resiniferatoxin having the ratio of lactic acid to glycolic acid of 25/75, 50/50, or 75/25, wherein the nanoparticles are biodegradable, biocompatible and stable in systemic circulation. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./